Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2015

                                      No. 04-14-00785-CV

                                      Mary Ann CASTRO,
                                           Appellant

                                                v.

                                       Manuel CASTRO,
                                          Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
        Appellant, who is pro se, filed a “Motion for Appeal for the Final Agreement for Divorce
. . . Motion to Modify Agreement” and a “Notice of Appeal.” In these documents, appellant
seems to be requesting the right to appeal and seeking ultimate relief. We find there is no need
for appellant to move for the right to appeal because a notice of appeal has already been filed and
the appellate process has begun. Accordingly, we DENY the “Motion for Appeal” and “Notice
of Appeal” as MOOT. As to the ”Motion to Modify Agreement,” the statements in this
document seem to be the issues appellant intends to raise on appeal. These issues are more
properly raised in an appellate brief that appellant will need to file in this court, in accordance
with Rule 38.1 of the Texas Rules of Appellate Procedure, after the appellate record has been
filed. We therefore DENY the “Motion to Modify Agreement.” We advise appellant that even
though she is pro se, she is bound by the Texas Rules of Appellate Procedure with regard to any
documents filed in this court. This includes the need to serve copies of documents filed in this
court on the appellee. We advise appellant to consult the Texas Rules of Appellate Procedure,
including, but not limited to, Rules 9.2, 9.4, 9.5, 10.1, and 38.1. See Tex. R. App. P. 9.4, 9.5,
10.1, and 38.1.

     We order the clerk of this court to serve a copy of this order on appellant, appellee, and all
counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court